Case: 17-30031      Document: 00514271383        Page: 1     Date Filed: 12/13/2017




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit
                                     No. 17-30031                             FILED
                                                                      December 13, 2017
                                                                         Lyle W. Cayce
                                                                              Clerk
PEAKER ENERGY GROUP, L.L.C.;
ENERGY COAST LOGISTICS TERMINAL, L.L.C.,

                                                Plaintiffs–Appellants,

versus

CARGILL, INCORPORATED; LOUISIANA SUGAR REFINING, L.L.C.,

                                                Defendants–Appellees.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                                No. 2:14-CV-2106




Before SMITH, BARKSDALE, and HIGGINSON, Circuit Judges.
PER CURIAM:*

      The plaintiffs sued under various state-law theories after negotiations
for a lease were unsuccessful. The district court granted summary judgment


      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 17-30031    Document: 00514271383     Page: 2   Date Filed: 12/13/2017



                                 No. 17-30031
to the defendants, concluding that the plaintiffs could not prove lost profits or
lost business value with reasonable certainty. The court issued a concise but
adequate “Order and Reasons,” explaining that “Plaintiffs have failed to put
forth evidence sufficient to prove with reasonable certainty that Plaintiffs’
venture, but for Defendants’ allegedly wrongful conduct, would have been suc-
cessful and generated profits.” The court reasoned that “the combination [of
seven specified factors] pushes the speculative and uncertain nature of the
success.”

      We have reviewed the briefs, pertinent parts of the record, and the
applicable law and have heard the helpful arguments of counsel. The summary
judgment is AFFIRMED, essentially for the reasons given by the district court.




                                       2